        Case 1:20-cv-01684-SKO Document 4 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MOISES CHAVEZ,                                    Case No. 1:20-cv-01684-SKO (PC)
12                        Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN
13           v.                                         FORMA PAUPERIS
14    A. GOMEZ, et al.,
                                                        (Doc. 2)
15                        Defendants.
                                                        ORDER DIRECTING PAYMENT
16                                                      OF INMATE FILING FEE BY KINGS
                                                        COUNTY JAIL
17

18          Plaintiff, an inmate at Kings County Jail proceeding pro se, requests leave to proceed in
19   forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing required by
20   section 1915(a). Therefore, his request to proceed in forma pauperis will be granted.
21          Accordingly, the Court ORDERS:
22                1. Plaintiff’s motion to proceed in forma pauperis is GRANTED;
23                2. The Sheriff of Kings County or his designee shall collect payments from
24          Plaintiff’s inmate trust account in an amount equal to twenty percent of the

25          preceding month’s income credited to the account, and shall forward those payments

26          to the Clerk of the Court each time the amount in the account exceeds $10, in

27          accordance with 28 U.S.C. § 1915(b)(2), until a total of $350 has been collected and

28          forwarded to the Clerk of the Court. The payments shall be clearly identified by the
        Case 1:20-cv-01684-SKO Document 4 Filed 12/10/20 Page 2 of 2


 1            name and number assigned to this action.

 2               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 3            Plaintiff’s in forma pauperis application on the Sheriff of Kings County.

 4               4.   The Clerk of the Court is directed to serve a copy of this order on the Financial

 5            Department of the U.S. District Court, Eastern District of California, Sacramento

 6            Division.

 7               5. Within 60 days of the date of service of this order, Plaintiff shall submit a certified

 8            copy of his prison trust account statement for the six-month period immediately preceding

 9            the filing of the complaint, if he has not already done so.

10
     IT IS SO ORDERED.
11

12   Dated:     December 9, 2020                                    /s/   Sheila K. Oberto             .
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
